Citation Nr: 0824701	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-31 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical services during hospitalization on September 13, 
2005, provided by Yosemite Pathology Medical Group, Inc.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Palo Alto, California, wherein reimbursement or payment by VA 
of the cost of unauthorized medical services provided on 
September 13, 2005, by Yosemite Pathology Medical Group, 
Inc., a non-VA medical facility, was denied.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran incurred medical expenses for treatment of a 
nonservice-connected condition on September 13, 2005, which 
was provided by the Yosemite Pathology Medical Group, Inc.  

3.  At the time of the veteran's medical treatment in 
September 2005, the veteran had coverage under the Medically 
Indigent Adult Program (MIA) of Stanislaus County.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred on September 13, 2005, have 
not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000 - 17.1008 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board notes that the Secretary has issued implementing 
regulations, setting out specific duties for notifying and 
assisting claimants in developing evidence.  38 C.F.R. 
§§3.156(a), 3.159, 3.326(a) (2007).  Those regulations, 
however, are applicable only to the claims governed by 38 
C.F.R. Part 3; thus, they do not apply to this case, in which 
the governing substantive regulations reside in Part 17 of 
title 38, Code of Federal Regulations.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 1001).  

However, assuming without deciding that the VCAA applies, the 
Board finds that each of the content requirements of a VCAA 
notice has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate the 
claim as stated in the April 2006 VCAA letter.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The pertinent evidence includes the veteran's 
private treatment record dated September 2005.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the appellant's 
claim for entitlement to payment or reimbursement of 
unauthorized medical services on September 13, 2005.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required, nor is there 
notice delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Review of the record reveals that the veteran sought 
emergency medical care at the 
Doctors Medical Center on September 13, 2005, after the 
veteran was struck by a car while walking.  The veteran also 
received medical services from Yosemite Pathology Group, Inc.  
The pathology report, conducted by Yosemite Pathology Medical 
Group, Inc., revealed acute hemorrhage and bone fragmentation 
consistent with an acute open fracture of the left leg.  The 
veteran was diagnosed with bone and soft tissue from the left 
lower leg, amputation.  Health insurance claim forms were 
submitted for the September 13, 2005 treatment in September 
2005, February 2006, and April 2006, which specifically noted 
that the veteran was covered by Medicaid or an "Other" 
health plan, in this case, Stanislaus County Medically 
Indigent Adult Program (MIA) at the time medical services 
were provided.  

The appellant submitted a claim to MIA and by way of an 
October 2005 letter, MIA stated that the claim failed the 
initial audit because the veteran has benefits under the 
Veterans Administration and should seek reimbursement through 
the Veterans Administration.  As previously stated, an April 
2006 decision determined that because the veteran had other 
health coverage during the accident, he is precluded payment 
by VA for his treatment.  The appellant contends that VA is 
responsible for the claim and not MIA.  

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances:  (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service- 
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  

In the first instance, the veteran does not meet all of the 
criteria of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  While 
the veteran is service-connected for left knee osteoarthritis 
status post arthroscopic surgery, medial meniscal and 
anterior cruciate ligament (ACL) tear with osteoarthritis of 
the right knee, tinnitus, and right ear hearing loss, the 
veteran's treatment was for a left leg condition, which is 
not service-connected.  Additionally, the left leg disability 
was not considered associated with and held to be aggravating 
one of his service-connected disabilities.  Since at least 
one of the three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, the Board need not further 
discuss the remaining elements, and entitlement must be 
denied under these provisions.

However, the Board also notes that payment or reimbursement 
for emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions 
of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the veteran 
has to satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.  

Under 38 C.F.R. § 17.1002(g), the term "health-plan 
contract" includes an insurance policy or contract, medical 
or hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services 
for individuals are provided or the expense of such services 
are paid.  It also includes, but is not limited to, an 
insurance program described in section 1811 of the Social 
Security Act (42 U.S.C. 1395c), which refers to the Medicare 
program administered by the Social Security Administration, 
certain State plans for medical assistance, and workers' 
compensation laws or plans.  See 38 U.S.C.A. § 1725(f); 
38 C.F.R. § 17.1001.  

In this case, whether the veteran satisfies the bulk of the 
criteria listed above, to include whether his hospitalization 
constitutes a medical emergency, need not be discussed 
because at least one undisputable criterion under 38 U.S.C.A. 
§ 1725 has not been met.  Namely the veteran had coverage 
under a health-plan contract, for the non-VA medical 
treatment.  

The VA Palo Alto Health Care System denied the appellant's 
request for reimbursement based on a finding that the veteran 
carried benefits of the MIA program.  No specific findings 
were made with regard to the other § 1725 criteria.  It is 
not disputed that the veteran was covered with the MIA 
program during the September 2005 treatment.  

The crucial inquiry here is whether coverage under the MIA 
program or Medicaid relinquishes his eligibility for VA 
payment/reimbursement of the medical bill.  Although it is 
unclear whether the veteran had coverage under Medicaid 
during the September 13, 2005, medical treatment, the veteran 
had coverage under the MIA program because an insurance claim 
was submitted directly to MIA.  Therefore, the Board 
regrettably concludes that payment/reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).

A Senate Report from November 10, 2005, reviewed and 
explained the current meaning of § 1725 stating that, 
"[u]nder current law, a veteran receiv[ing] emergency care 
in the private sector for a non service-connected condition 
can only be reimbursed if he or she has no other insurance 
coverage."  S. Rep. No. 109-177, Veterans' Health Care Act 
of 2005 at 15 (November 10, 2005). That is, "...payment 
is...contingent on the veteran not having any other health 
insurance coverage for the service."  Id. at 13.  The report 
proposed an amendment to allow for reimbursement for veterans 
who only received partial reimbursement for medical expenses 
and who remain personally liable on the remainder of the 
medical bill.  To date, however, the proposed amendment has 
not been enacted and no other provision allows for such 
reimbursement.  

While the Board is sympathetic toward the appellant and 
veteran, it is bound by the law, and its decision is dictated 
by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision in 
which the Board may grant the appellant the benefits sought.  




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical services during hospitalization on September 13, 
2005, provided by the Yosemite Pathology Medical Group, Inc. 
is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


